Citation Nr: 0202610	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  97-12 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for physical disability and psychiatric disability as a 
result of personal/sexual assault during hospitalization at a 
Department of Veterans Affairs (VA) facility in June 1992.

[The issue of entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for physical and psychiatric disability as 
a result of non-consensual administration of medication 
during hospitalization at a VA facility in June 1992 will be 
the subject of a later decision.]


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
February 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) from a VA New York Regional Office (RO) 
rating decision which denied the benefit sought.  In November 
1997, the Board remanded the case to the RO for additional 
development.

In a June 1999 decision, the Board denied the veteran's claim 
of entitlement to benefits under 38 U.S.C.A. § 1151 for 
physical and psychological disability as a result of sexual 
assault and non-consensual administration of medication 
during VA hospitalization in June 1992.  The veteran timely 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  By January 9, 2001 Order, the 
Court severed the part of the claim based on personal/sexual 
assault, and vacated that portion of the June 1999 Board 
decision which denied benefits under 38 U.S.C.A. § 1151 due 
to non-consensual administration of medication during VA 
hospitalization in June 1992, and remanded the matter to the 
Board for further action.  By May 25, 2001 Order, the Court 
vacated the remaining portion of the June 1999 Board decision 
and remanded that matter to the Board also.  Both Court 
Orders directed that the veteran's claims be considered in 
light of the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA).

In February 2002, the veteran submitted additional evidence, 
consisting of private medical records from March 1995 to 
February 2000.  He waived initial RO consideration of such 
evidence.  38 C.F.R. § 20.1304(c) (2001).

The Board is undertaking additional development on the claim 
of entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for physical and psychiatric disability as a result of 
non-consensual administration of medication during VA 
hospitalization in June 1992, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the veteran 
notice and reviewing his response, the Board will prepare a 
separate decision addressing that issue.


FINDINGS OF FACT

1.  The veteran was hospitalized at a VA facility from June 8 
to June 25, 1992.

2.  The preponderance of the evidence is against the 
veteran's contention that he was the victim of 
personal/sexual assault during VA hospitalization in June 
1992.

3.  The veteran is not shown to have physical or psychiatric 
disability as a result of personal/sexual assault during VA 
hospitalization in June 1992.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151 for physical and/or psychiatric 
disability as a result of personal/sexual assault during 
hospitalization at a VA facility in June 1992 are not met. 
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.358 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA.  
Codified at 38 U.S.C.A. §§ 5100, 5102, 5103. 5103A, 5107 
(West Supp. 2001).  Regulations implementing the VCAA have 
now been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The new law and regulations eliminated well-
groundedness requirements which were previously in effect 
and, among other things, provided for notice and assistance 
to claimants under certain circumstances.  Where pertinent, 
they are applicable in the instant case.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the record, the Board finds that there has 
been substantial compliance with the provisions of the VCAA.  
Consideration of the issue being addressed is not on the 
basis of well-groundedness.  Furthermore, the record includes 
exhaustive medical and non-medical records.  The veteran's 
representative suggested, in a February 2002 written 
presentation to the Board, that the November 1997 Board 
remand was not been fully complied with, in that all 
pertinent records have not been secured.  However, other than 
identifying one specific document (deposition of a police 
officer), a copy of which is in fact of record 
notwithstanding the representative's suggestion to the 
contrary, the representative has not identified any other 
relevant documents which remain outstanding.  Finally, the 
veteran and his representative have been notified of the 
applicable laws and regulations.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case (as well as the prior Board decision 
and briefs to the Court) have informed the veteran and his 
representative of the information and evidence necessary to 
establish entitlement to the benefits sought.  The notice 
requirements of the VCAA have been met.

The record before the Board is adequate to allow for 
equitable review of the claim being considered.  A remand of 
this claim to the RO for initial consideration under VCAA 
would serve no useful purpose.  The veteran is not prejudiced 
by the Board's consideration of the claim based on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The version of 38 U.S.C.A. § 1151 in effect when the veteran 
filed his claim (and controlling in the instant case) 
provided that where a veteran shall have suffered an injury, 
or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  38 U.S.C.A. § 1151 (West 1991).  
Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  In effect, the amendment overruled the 
Supreme Court's decision in Brown v. Gardner, 115 S.Ct. 552 
(1994), which held that no showing of negligence is necessary 
for recovery under section 1151.  However an opinion by the 
VA General Counsel held that all claims for benefits under 
38 U.S.C.A. § 1151 filed before October 1, 1997, such as the 
instant claim, must be adjudicated under the provisions of 
38 U.S.C.A. § 1151 as they existed prior to October 1, 1997.  
VAOPGCPREC. 40-97 (December 31, 1997).  The Board is bound in 
its decisions by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  38 U.S.C.A. 
§ 7104(c) (West 1991).  Consequently, this case is considered 
under the version of 38 U.S.C.A. § 1151 in effect prior to 
October 1, 1997.  

The veteran seeks compensation under 38 U.S.C.A. § 1151, 
contending that he has additional physical and/or psychiatric 
disability as a result of a personal/sexual assault during 
hospitalization at a VA facility in June 1992.  

VA hospitalization records from June 8 to June 25, 1992 
reflect that he was hospitalized after voluntarily presenting 
himself at a VA facility seeking admission into a substance 
abuse rehabilitation program.  Shortly after admission, he 
became paranoid and delusional, feeling that hospital staff 
tried to poison and harm him; he was believed to present 
danger to himself and others and, notwithstanding his request 
for hospital discharge, he was transferred from the 
detoxification unit to an acute psychiatric unit, where he 
remained hospitalized against his will (he was placed in 
seclusion due to his aggressiveness and potential danger to 
harm himself and others).  During the hospitalization, he 
developed persistent delusional and paranoid thoughts and 
ideations.  He had a history of a suicide attempt in 1989 
(but his spouse, who was interviewed while he was 
hospitalized, did not believe that this was a serious suicide 
attempt).  

A June 18, 1992 dated VA progress note by the veteran's 
attending psychiatrist reports that during a team meeting 
with the veteran and his family, he stated that he was 
sexually assaulted the previous night.  He was examined for 
evidence of forced entry in the presence of a licensed 
practical nurse.  There were no tears, scars, abrasions, or 
scratches.  It was noted that the veteran had been on special 
status, one-on-one observation without mention of any 
incident.  The psychiatrist remarked that the veteran had 
displayed marked paranoia the past few days, and concluded 
that the incident was most likely delusional.  

A VA progress note dated June 18, 1992 indicates that at 
approximately 6:00 p.m., a licensed practical nurse 
accompanied one of the veteran's treating physician's during 
an examination for signs of abuse.  The veteran's rectum 
showed no indication of swelling, lesions, scratches, or 
trauma of any kind.  

Special status/observation flow sheets prepared during this 
period of hospitalization did not note any incidents.  

An August 1995 letter from private doctors reported that the 
veteran demonstrated evidence of malignant paranoid 
psychosis.  He had no insight into his condition and his 
judgment was defective.  He was removed from contact with 
reality.  The diagnosis was schizophrenia, paranoid type.  

In a deposition given in October 1995, a nursing assistant at 
the VAMC in Northport testified that he was on duty on June 
18, 1992.  He was assigned to observe the veteran.  He 
reported no incident occurred that evening.  The veteran 
slept.  At one point during the night, the veteran woke up 
and asked for medication for his stomach.  During the course 
of the night, he was relieved by a female employee.  

In a deposition given in October 1995, a VA seasonal employee 
testified that he recalled taking care of the veteran's 
children while the veteran and his wife were straightening 
out matters at the hospital.  He did not recall that the 
veteran was dangerous, but did recall that the veteran was 
paranoid.  He never saw the veteran out of control.  He also 
did not see him threaten anyone.  He was cooperative and his 
demeanor was very nice.  

In a deposition given in October 1995, a VA physician's 
assistant testified that the veteran was polite and 
cooperative during his period of hospitalization.  He was 
responsible for the veteran during detoxification.  

In a deposition given in October 1995, the veteran's treating 
VA psychiatrist testified that in a June 1992 VA memorandum 
the chief of staff concurred with his assessment of the 
veteran's situation and a board did not need to convene to 
investigate the allegation of sexual abuse.  Multiple 
psychiatrists believed that the veteran was a danger and he 
was temporarily kept hospitalized against his will.  The 
veteran expressed beliefs that were not factual.  He believed 
that the staff was poisoning his food and that there was some 
vendetta against him at the Post Office.  A resident who 
worked at the Northport facility but was not employed by the 
hospital itself had been discharged for misconduct.  It was 
believed that he may have poisoned a patient.  There was no 
evidence that a similar incident occurred at the VAMC, and 
the resident was not assigned to the unit on which the 
veteran was hospitalized.  The psychiatrist recalled that the 
veteran made paranoid statements  on June 17, 1992.  When he 
examined the veteran after the alleged incident on June 18, 
1992, he saw no signs of physical or sexual abuse.  

In a deposition given in October 1995, a police officer 
testified that he was called to the VAMC in Northport on June 
18, 1992.  He and his staff used necessary force to separate 
the veteran and his wife.  No one was injured.

At a personal hearing in May 1997, the veteran and his wife 
testified that he was incarcerated, drugged and molested at 
the VAMC in Northport, New York.  He was told to go to the 
facility in order to retain employment with the Post Office.  
There were no beds in the general medical department, so he 
was sent to the psychiatric ward.  He was given medication 
and began to feel drowsy.  He wanted to leave, but was 
restrained by police.  He was placed in a locked ward.  While 
he was sleeping, he was injected with a hypodermic needle and 
molested.  He asserted that there was semen on his pajama 
pants, which were subsequently lost. 

Records from the U.S. District Court for the Eastern District 
of New York, received in December 1998, consist of duplicate 
copies of VA medical records in the file.  

A VA General Counsel Precedent Opinion concluded that as 
applicable to claims filed before October 1, 1997, 
compensation under 38 U.S.C.A. § 1151 may not be paid for 
disability incurred or aggravated as the result of a sexual 
assault by a VA employee which occurred while the veteran was 
receiving an examination or treatment at a VA facility.  
Given the specific allegations of the instant claim, the law 
would be dispositive, and the claim would be denied as 
lacking legal merit.  (i.e., If the facts alleged by the 
appellant were all conceded in his favor, there would still 
be no legal entitlement to the benefit sought.)  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  As the May 2001 Order 
remanding the claim to the Board states that this claim "is 
on its face a valid claim for veterans benefits", the Board 
proceeds with analysis of the evidence to ascertain whether 
the facts support the veteran's allegation.

Generally, to prevail in a claim under 38 U.S.C.A. § 1151 
under the criteria in effect prior to October 1, 1997, a 
veteran must show both injury (here that would be the alleged 
personal/sexual assault) and additional disability due to 
such injury.  38 C.F.R. § 3.358 (1998).  Here, neither 
requirement is satisfied.  Exhaustive development to 
corroborate the veteran's allegation that he was sexually 
assaulted at the VA facility during the night before June 18, 
1992, produced not a single iota of objective evidence 
supporting the allegation.  Depositions establish that he was 
under observation on the night in question, and that no 
incident of assault was seen.  He was examined (and the 
examination was witnessed) immediately after his allegation 
was made.  Physical examination revealed no signs or symptoms 
corroborating that a sexual assault had occurred.  In short, 
the allegation that a sexual assault occurred is bare, 
unsupported history provided by the veteran.  Given that he 
was paranoid and delusional (based on both private and VA 
medical evidence) when he first entered that allegation, it 
may not reasonably be accorded significant probative value.

Likewise, there is no competent (medical) evidence that the 
veteran has any current additional disability resulting from 
a sexual assault at a VA facility in June 1992.  No medical 
professional has identified any such disability.  VA 
physicians who examined him found nothing to indicate he had 
disability residual from a sexual assault.  As a layperson, 
he is not competent to establish by his own statements that 
he has such disability.  At any rate, he has not clearly 
identified the nature of the current disability for which he 
seeks compensation benefits.  

In the absence of a showing of either injury due to VA 
medical treatment or hospitalization or current disability 
which may be associated with such injury, threshold 
requirements needed to establish entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 are not met, and the claim 
must be denied.



ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for physical and psychiatric disability as a result of 
personal/sexual assault during VA hospitalization in June 
1992 is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


